Citation Nr: 1506757	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the service connection claim for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including depression and bipolar disorder. 

4. Entitlement to nonservice-connected (NSC) pension benefits. 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the service connection claims, and from an October 2009 administrative denial of entitlement to NSC pension benefits by the Seattle RO.  These claims are now under the jurisdiction of the RO in Chicago, Illinois. 

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed May 2007 rating decision denied service connection for PTSD.

2. Additional evidence received since the May 2007 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for PTSD. 

3. The Veteran's period of active military service from October 1979 to October 1983 was not during a period of war, and he did not have any other period of active service, including any that may be based on a period of training with the Army National Guard, that was for 90 days or more during a period of war. 


CONCLUSIONS OF LAW

1. The May 2007 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been submitted to reopen the service connection claim for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Entitlement to NSC pension benefits is not established.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran was notified of the basic eligibility requirements for entitlement to NSC pension benefits in a July 2009 letter.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b) (2014).  Because the outcome of the claim for NSC pension benefits is determined solely as a matter of applicable law rather than by facts that are in dispute or require further development, further notice or assistance is not warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004); see also 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(d) (2014).  


II. Petition to Reopen Claim for PTSD

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for PTSD.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).

Service connection for PTSD was previously denied in a May 2007 rating decision.  A May 2007 letter notifying the Veteran of this decision and his appellate rights was sent to the wrong address.  However, he wrote in a September 2007 letter that he was aware his claim had been denied, and was wondering whether his representative had submitted an appeal, thus indicating that he either received the letter or was otherwise notified of the decision and his right to appeal it.  Moreover, at the RO's request, he clarified in a February 2009 statement that his September 2007 letter was not itself intended to be an appeal, merely an inquiry, and that instead his intention was to submit a new claim in July 2008, which is documented in the claims file.  Thus, he did not submit a notice of disagreement (NOD) in response to the May 2007 rating decision and has made it clear he did not intend to appeal it at the time.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and timeframe for initiating an appeal).  Moreover, given his February 2009 statement, there was no prejudicial error with respect to timely notice of his appellate rights. 

Further, new and material evidence was not submitted within one year of the May 2007 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (new and material evidence received within one year of an RO decision prevents that decision from becoming final); see also 38 C.F.R. § 3.400(q) (2014) (when new and material evidence is received within appeal period, the "effective date will be as though the former decision had not been rendered").  

Consequently, because the Veteran did not appeal the May 2007 rating decision, and because new and material evidence has not been received within one year of the date of its mailing, the May 2007 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when new and material evidence is submitted or obtained since the last final denial, regardless of whether the claim was last denied on the merits or on procedural grounds.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a "low threshold.").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the May 2007 rating decision was issued, the Veteran submitted an August 2008 statement reflecting that he witnessed his platoon sergeant die in a motorcycle accident during a period of training with the National Guard in the summer of 1991.  He argues that his PTSD was caused or aggravated by this stressor.  For the purposes of determining whether new and material evidence has been submitted, the credibility of this statement is presumed.  See id.  As the Veteran had not previously mentioned this stressor, his August 2008 statement constitutes new and material evidence.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117; see also 38 C.F.R. § 3.304(f) (2014). 

Accordingly, the service connection claim for PTSD is reopened. 

II. NSC Pension

The Veteran contends that he is entitled to NSC pension benefits, arguing that his enlistment in the Washington Army National Guard from March 1991 to June 1992 was active service during a period of war.  For the reasons that follow, the Board finds that entitlement to NSC pension benefits is not established.

Pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements if such veteran served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.303(a)(3). 

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2014).  The term "active duty for training" includes, among other things, certain full time duty in the Army National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. §§ 3.6(c)(3), 3.7(m) (2014).  

The Veteran's enlistment in the National Guard does not by itself establish active military service.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  He had an active duty training period from July 29, 1991 through September 16, 1991, during which time he was stationed at Ft. Lee and in school to become a material storage and handling specialist.  He also had an earlier active duty training period from June 15, 1991 to June 29, 1991.  These training periods alone do not constitute active military service as defined by VA law.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Moreover, even if it were established down the line that one or both of these periods constituted active service by virtue of a disease or injury incurred therein, they would still fall substantially short of 90 days or more of active service during a period of war, which is a condition of eligibility for NSC pension.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.303(a)(3).  The Veteran was not discharged or released from one of these active duty training periods for a service-connected disability.  See id.  Therefore, his National Guard service does not meet the basic service requirements for NSC pension eligibility.  

The Veteran's period of active service from October 1979 to October 1983 also does not meet the basic service requirements for NSC pension eligibility, as it was not during a period of war.  See id.; see also 38 C.F.R. § 3.2. 

As the basic eligibility requirements are not satisfied, entitlement to NSC pension benefits must be denied as a matter of law.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).  The Board is grateful for the Veteran's service, and regrets that it cannot render a favorable decision in this matter. 


ORDER

The service connection claim for PTSD is reopened; the appeal is granted to this extent only. 

Entitlement to nonservice-connected pension benefits is denied. 


REMAND

The service connection claims must be remanded for further development to make an informed decision, and to afford them every due consideration.

The AOJ must make appropriate efforts to corroborate the death of a sergeant or other service member that allegedly occurred in a motorcycle accident at Ft. Lee, Virginia that was witnessed by the Veteran during an active duty training period from July 29, 1991 to September 16, 1991.  See 38 C.F.R. § 3.304(f) (2014); see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Additional efforts must also be made to verify the Veteran's account of having witnessed a soldier commit suicide in basic training during his active service period.  A March 2007 letter requesting the Veteran to provide more information regarding this incident was returned to VA as undeliverable, and there is no indication in the file that further efforts were made toward this end.  Moreover, in his October 2006 statement in support of this claim, the Veteran provided a three-month time frame of when the incident occurred (October 1979 to December 1979), as well as a unit and location.  Although he could not remember the service member's name, he may have provided sufficient information to attempt corroboration of this incident via the Joint Services and Records Research Center (JSRRC) or through unit history records.

Further, in a September 2008 statement, the Veteran wrote that a "female marine was killed" while he was stationed at Ft. Lee in the summer of 1991.  He should be requested to clarify whether he is claiming this incident as a stressor and, if so, to provide more information. 

Additionally, appropriate efforts must be made to obtain the Veteran's Social Security Administration (SSA) records, since he wrote in an October 2010 statement that he receives SSA disability benefits based on his psychiatric disorders.  See 38 C.F.R. § 3.159(c).  

The Veteran's outstanding VA treatment records dating from August 2011 forward must also be obtained from the St. Louis, Missouri VA Medical Center and any VA healthcare facilities in Illinois. 

Finally, appropriate efforts must be made to obtain any psychiatric treatment records from the Department of Corrections Centers at McNeil Island, Twin Rivers, and Washington State at Shelton, as well as King County jail.  The Veteran indicated in September 2010 statements, including in a VA Form 21-4142, that he received psychiatric treatment at these facilities. 

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to corroborate a death from a motorcycle accident at Ft. Lee, Virginia during the Veteran's active duty training period from July 29, 1991 through September 16, 1991, when he was assigned to the U.S. Army Combined Arms Support Command (as shown in the service personnel records; his general National Guard unit was the 506th Transportation Co. in Tacoma, Washington).  The death involved a sergeant who was reportedly the Veteran's platoon leader.  The Veteran stated that he was assigned to a noncommissioned officer (NCO) unit, and that the last name of the service member who died might be Green, but he was unsure.  The service personnel records show that the Veteran completed training as a material storage and handling specialist during this period at the U.S. Army Quartermaster School at Ft. Lee.  

All appropriate efforts must be explored, including obtaining unit history records, records from Ft. Lee, and/or requesting verification through the Joint Services and Records Research Center (JSRRC).  If it is determined that efforts through one or more of these channels would be unavailing, this must be documented for the file with an explanation.  

2. Make appropriate efforts to corroborate the Veteran's account of having witnessed a soldier commit suicide on the firing range during basic training in 1979.  According to an October 2006 statement, the incident occurred at Ft. Jackson, South Carolina during the period from October 1979 to December 1979, when the Veteran was assigned to C Company, 9th Battalion, Second Brigade (as confirmed by the service personnel records).  Although he could not remember the service member's name, he may have provided sufficient information to attempt corroboration of this incident via the JSRRC, unit history records, and/or directly from Ft. Jackson.  

3. Request the Veteran to clarify whether his September 2008 statement that a "female marine was killed" while he was stationed at Ft. Lee in the summer of 1991 was intended to identify another PTSD stressor.  If so, he must provide more information to determine whether attempts to corroborate it are possible. 

4. Make appropriate efforts to obtain the Veteran's Social Security Administration records pertaining to disability benefits for psychiatric disorders, including all disability determinations, application materials, and associated medical records. 

5. Obtain the Veteran's VA treatment records dated since August 2011 from the St. Louis VAMC and any treatment records from VA healthcare facilities in Illinois (as determined by the AOJ). 

6. Make appropriate efforts to obtain any psychiatric treatment records from the Department of Corrections Centers at McNeil Island, Twin Rivers, and Washington State at Shelton, as well as King County jail.  Such efforts need only be made, however, if the Veteran fills out properly and timely returns separate VA Forms 21-4142 for each facility. 

7. If any of the alleged stressors are verified, or if otherwise warranted based on additional evidence obtained, schedule the Veteran for a VA examination to assess whether his PTSD was incurred in service or whether any other acquired psychiatric disorder was incurred in service. 

8. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


